Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 & 8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of  Renken et al., Busletta et al., Chen et al. and Hwang et al. fail to disclose, individually or combined in any other form, the following elements and features of the claimed invention:
Part of Claim 1 - a motor to rotate the rotating shaft; 
a shield made of a magnetic substance which is located between the power transfer coil and the motor; 
a camera which photographs the surface; 
a foreign object detector that detects a foreign object on the surface by processing an image photographed by the camera; and 
a damage detector that detects damage of the foreign object remover by processing an image photographed by the camera, 
wherein the rotating shaft is provided for the purpose of moving the foreign object remover.
The above features and elements when combined with other features and elements of the above claims were not found in any of the prior art of record.
Claim 1 - A power transfer device disposed outside of a vehicle and configured to transfer power to the vehicle, 

a power transfer coil; 
a case that has a surface extending along a direction perpendicular to an axial direction of the power transfer coil and stores the power transfer coil; 
a rotating shaft rotatable about the shaft that extends in the axial direction of the power transfer coil at a central portion in a radial direction of the power transfer coil and that has one end penetrating the surface and protruding outward through the surface; 
a foreign object remover that projects outwardly from the one end of the rotating shaft in a radial direction of the rotating shaft and moves on the surface; 
a motor to rotate the rotating shaft; 
a shield made of a magnetic substance which is located between the power transfer coil and the motor; 
a camera which photographs the surface; 
a foreign object detector that detects a foreign object on the surface by processing an image photographed by the camera; and 
a damage detector that detects damage of the foreign object remover by processing an image photographed by the camera, 
wherein the rotating shaft is provided for the purpose of moving the foreign object remover.
Allowed Claims
Independent Claim 1 is allowed along with dependent claims 2-6 & 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGDEEP S DHILLON whose telephone number is (571)270-7694.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAGDEEP S DHILLON/Examiner, Art Unit 2836                                                                                                                                                                                                        


/Nguyen Tran/Primary Examiner, Art Unit 2838